Citation Nr: 0903958	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-02 966	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial evaluation for lumbar 
spondylosis with degenerative disc disease at L5-S1, assigned 
a 20 percent rating prior to July 22, 2007.

2.  Entitlement to a higher initial evaluation for lumbar 
spondylosis with degenerative disc disease at L5-S1, assigned 
a 40 percent rating beginning July 22, 2007.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for an acquired 
psychiatric disability, other than PTSD.  




REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1995 to May 1996; 
November 2001 to September 2003; and November 2004 to 
September 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2004.  The issues involving the ratings assigned to 
the low back condition were remanded in July 2008, and an 
appeal on the issues of service connection for PTSD, and for 
other acquired psychiatric disability, which was perfected in 
June 2008, has been merged with this appeal.

Recent evidence shows that the veteran claims that he is 
unemployable due to service-connected disabilities.  The 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) is referred to the RO for 
initial development.  

The issues of service connection for PTSD, and for other 
acquired psychiatric disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From October 1, 2003, to November 4, 2004, and from 
October 1, 2006, to July 21, 2007, the veteran's lumbar 
spondylosis with degenerative disc disease at L5-S1 has been 
manifested by periodic exacerbations during which he 
experienced limitation of motion, and subjective complaints 
of radiation into the right or left buttock, without 
incapacitating episodes, ankylosis, objective evidence of 
sciatic neuropathy, or limitation of flexion to 30 degrees or 
less, and the schedular criteria are adequate.     

2.  Beginning July 22, 2007, the veteran's lumbar spondylosis 
with degenerative disc disease at L5-S1 has been manifested 
by limitation of motion, without muscle spasms, unfavorable 
ankylosis, objective signs of sciatic neuropathy, 
incapacitating episodes totaling 6 weeks over a 12-month 
period, or MRI evidence of nerve root impingement, and the 
schedular criteria are adequate.

3.  Left ear hearing loss, which existed prior to service, 
was aggravated during service.


CONCLUSIONS OF LAW

1.  Prior to July 22, 2007, the criteria for an evaluation in 
excess of 20 percent for lumbar spondylosis with degenerative 
disc disease at L5-S1 were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic 
Code 5243 (2008).    

2.  Beginning July 22, 2007, the criteria for an evaluation 
in excess of 40 percent for lumbar spondylosis with 
degenerative disc disease at L5-S1 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.71a, Diagnostic Code 5243 (2008).   

3.  Hearing loss in the left ear was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1153, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

For an increased compensation claim, the veteran must be 
notified that he or she must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

However, this is an initial rating case, and the Federal 
Circuit Court has held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see 
also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Nevertheless, in a letter dated in March 2006, the veteran 
was informed that a disability rating was assigned for 
service-connected disabilities, under a rating schedule, and 
that the rating could change if the condition changed.  He 
was told that a disability rating will be determined under 
the rating schedule, with ratings ranging from 0 percent to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment.  Although he was not explicitly told to provide 
information as to the impact of the condition on daily life, 
the notice letter also provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), including "[s]tatements from 
employers as to job performance, lost time, or other 
information regarding how your condition(s) affect our 
ability to work" or "[s]tatements discussing your 
disability symptoms from people who have witnessed how they 
affect you."  

With respect to the duty to assist, the veteran's pertinent 
service medical records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Identified VA and private 
treatment records have been obtained, and appropriate VA 
examinations obtained.  The VA examinations were thorough, 
and, in conjunction with the other evidence of record, 
provide an adequate basis for a decision.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disorder(s) since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination was thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.

With respect to the service connection claim, in view of the 
outcome, VCAA compliance need not be discussed.  Thus, the 
Board finds that all necessary notification and development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Increased Ratings

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).    

Intervertebral disc syndrome is rated based on a general 
formula for rating spine conditions, or based on 
incapacitating episodes, whichever result in the higher 
evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2008).  

When rated based on incapacitating episodes, a 20 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  

Under the general rating formula for diseases and injuries of 
the spine, for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, a 20 percent rating is warranted.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Codes 5235-5243 (2006).  

For a higher rating, forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine warrants a 40 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id. 

Any associated objective neurologic abnormalities are to be 
evaluated separately under an appropriate diagnostic code.  
Id., Note (1).  

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Disability of the sciatic nerve (or neuritis or neuralgia) is 
rated 10 percent when there is evidence of mild incomplete 
paralysis; 20 percent with moderate incomplete paralysis; 40 
percent for moderately severe incomplete paralysis; 60 
percent for severe incomplete paralysis with marked muscular 
atrophy; and 80 percent for complete paralysis when the foot 
dangles and drops, has no active movement possible of muscles 
below the knee, and with flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 
8620, 8720 (2006).  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. 

Prior to July 22, 2007

For the period from October 1, 2003, to July 21, 2007, the 
veteran's back disability was rated 20 percent disabling.  
However, from November 4, 2004, to September 30, 2006, he was 
on active duty, and, hence, not entitled to VA compensation.  

After his discharge in September 2003, the veteran was 
treated for complaints of low back pain.  In September 2004, 
the veteran was evaluated by the VA for back pain with 
radiation to the right buttock.  On examination, there was 
spasm in the left lower back.  Strength was intact in the 
lower extremities, and straight leg raising was negative.  

In October 2005, while the veteran was on active duty, a VA 
examination of the spine was conducted.  On examination, he 
did not have any objective evidence of ankylosis, spasm, 
atrophy.  There was moderate pain with motion, and mild 
tenderness and mild weakness.  Sensation tests of the lower 
extremities were normal, as were reflexes.  Currently, he 
said he worked in security full-time and would arrive late to 
his job because of back pain (actually, he was on active 
duty).  He denied any incapacitating episodes of back pain or 
bed rest prescribed by a physician.  Forward flexion was to 
70 degrees, extension to 25 degrees, and lateral flexion and 
rotation to 30 degrees, bilaterally, with mild to moderate 
pain.  The musculature was strong, and walking was normal, 
although standing and sitting appeared painful.  There was 
additional limitation with repetitive use, although the 
extent could not be determined without speculation.  

According to a July 2006 private medical record, an MRI 
report had shown mild disc degeneration with small focal 
midline disc protrusion at L5-S1, causing mild thecal sac 
indentation and mild bilateral neuro foraminal stenosis and 
small generalized disc bulge at L4-L5, with very mild 
bilateral neuro foraminal stenosis.  

A VA examination in March 2007 disclosed forward flexion to 
60 degrees, with pain beginning at 50 degrees.  Extension was 
to 20 degrees without pain; lateral rotation was 30 degrees 
bilaterally without pain; and lateral flexion was to 30 
degrees bilaterally without pain.  There were no areas of 
muscle spasm, and muscle tone was equal and symmetric 
bilaterally.  Range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repeated use.  The diagnosis was intervertebral disc 
syndrome, lumbar spine.  

Several days later, he was seen for outpatient treatment.  He 
said he had chronic pain with left radiculopathy.  On  
examination, there was no tenderness, spasms, deep tendon 
reflexes at the knees were 2+ and equal; and there were no 
strength deficits.  

The other medical records similarly show that while the 
veteran had periodic exacerbations during which he 
experienced limitation of motion, and subjective complaints 
of radiation into the right or left buttock, he did not have 
incapacitating episodes, ankylosis, objective evidence of 
sciatic neuropathy, or limitation of flexion to 30 degrees or 
less.  In addition, although the veteran complained of 
radiation to the right or left buttock on several occasions, 
objective signs of sciatic neuropathy were not shown.  
Additional functional impairment warranting a higher rating 
based on weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time was similarly not 
shown during the relevant periods.  See DeLuca v. Brown, 8 
Vet. App. 202, 205- 207 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Thus, for the period from October 1, 2003, to July 21, 2007, 
(exclusive of active duty from November 4, 2004 to October 1, 
2006) the preponderance of the evidence is against the claim 
for a higher rating, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Beginning July 22, 2007

For the period beginning July 22, 2007, a 40 percent rating 
has been in effect.  For a higher rating, there must be 
unfavorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id., Note (5).  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing Dorland's Illustrated Medical 
Dictionary 86 (28th Ed. 1994).  Ankylosis, favorable or 
unfavorable, has not been shown.  Moreover, although the 
veteran said he had incapacitating episodes requiring medical 
treatment on at least one occasion, there is no medical 
evidence showing that incapacitating episodes had a total 
duration of at least six weeks during a 12 month period.  

In addition, entitlement to a separate compensable rating for 
neurological symptoms has not been shown.  In October 2007, 
he had an epidural steroid injection for indications of 
lumbar radiculopathy and spinal stenosis, and severe 
arthritis was noted.  However, although the veteran had 
decreased touch over the posterior aspect of the left thigh 
on a VA examination in July 2007, no other neurological 
symptoms have been medically shown, and a MRI in September 
2007 showed no evidence of nerve root impingement.  He was 
discharged from the National Guard in July 2008, due to his 
back disability; however, the PEB in April 2008 considered 
his back disability to warrant a 10 percent rating under 
diagnostic code 5243.  In April 2008, he was seen at a VAMC, 
complaining of back pain and radiation into the lower 
extremities.  On examination, he had good strength 4+/5 in 
both lower extremities, sensation was intact, reflexes were 
2/2, straight leg raising elicited only low back pain, with 
no radicular symptoms, and there were no focal neurological 
deficits.  The impression was chronic low back pain, with 
treatment in the pain clinic recommended.  In August 2008, he 
informed the VAMC by telephone that he had tripped over a toy 
on his stairs, and caught himself on the railing.  He denied 
any increase in numbness or tingling of his legs.  Three days 
later, he said he was about back to what was normal for him 
now.  

Thus, although the veteran complains of radiation, the 
objective evidence does not show even mild signs of sciatic 
neuropathy.  Decreased sensation to touch over the posterior 
aspect of the left thigh on a VA examination in July 2007 was 
the only positive neurological finding at that time, and 
sensation was intact in April 2008.  The weight of the 
evidence is against a separately compensable rating for 
radiculopathy, and there is no specific time period during 
which a compensable rating was warranted.  

In view of these factors, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  



Extraschedular Consideration

The veteran contends that his back disability caused him 
significant limitations when he was employed, and eventually 
resulted in his losing his job.  Thus, the Board must address 
the question of whether to refer the case for an 
extraschedular rating.  See Barringer v. Peak, No. 06-3088 
(U.S. Vet. App. Sept. 16, 2008).  In this regard, the 
standard of marked interference with employment required for 
an extraschedular evaluation is less than the standard for a 
TDIU rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-step analysis which provides 
additional guidance in determining whether referral for 
extraschedular consideration is appropriate.  See Thun, 
supra.  According to Thun, the initial step is a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Id.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In addressing the first step, the Board finds that the 
veteran's back disability picture is contemplated by the 
rating schedule, which provides for higher evaluations for 
low back disorders, and for separate ratings for neurologic 
manifestations.  Therefore, the ratings are adequate, and 
referral for extraschedular consideration is not required.  
In this regard, there are no symptoms referable to the low 
back condition noted during the relevant time period which 
are not included in the rating criteria.  As discussed above, 
the veteran's symptoms do not meet the criteria for a higher 
and/or separate rating during the appeal period.  

Because the schedular criteria are adequate, it is not 
necessary to proceed to the second step, a discussion of 
whether the exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms," such as "marked interference with 
employment" and "frequent periods of hospitalization."  
See Thun, supra.  The Board does observe, however, that 
although the veteran was discharged from the National Guard 
due to his back condition, the discharge was because he was 
unable to perform specific military duties, such as carrying 
gear, including a weapon.  In this regard, the PEB found that 
the condition warranted a 10 percent rating in April 2008.  
VA medical records dated in March 2008 show that although he 
was unemployed, he was attending school three days a week, 
and looking after a five-year old child.  Moreover, inasmuch 
as the schedular criteria are adequate, referral for 
extraschedular consideration is not appropriate in this case.

In view of these factors, the preponderance of the evidence 
is against the claims, the benefit-of-the-doubt doctrine is 
inapplicable, and the claims must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

III.  Service Connection for Hearing Loss

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases (such as sensorineural hearing loss) 
if the disability was manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels or more; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Since the findings at pure tone thresholds of less 
than 4000 hertz have all been normal, they will not be 
discussed.

Service treatment records disclose that the veteran reported 
that he had tube myringotomies as a child, with conflicting 
histories as to whether there was any residual hearing 
deficit.  According to an enlistment examination performed in 
May 1994, the pure tone threshold in the left ear at the 4000 
hertz level was 35 decibels.  However, on the audiogram 
obtained at the time of the veteran's enlistment onto active 
duty in May 1995, there was a pure tone threshold of 40 
decibel at 4000 hertz.  In June 1995, it was noted that the 
veteran had Eustachian tube dysfunction, and wished to have 
his hearing retested by audiology.  That test, in June 1995, 
disclosed a pure tone threshold of 45 decibels in the left 
ear at 4000 hertz.  

The next audiogram of record was obtained in January 2001, on 
an examination conducted in connection with the veteran's 
enlistment in the National Guard, which disclosed a pure tone 
threshold at the 4000 hertz level in the left ear of 30 
decibels.  There is no record of a separation examination, or 
of any audiometric findings, during the veteran's second 
period of service, but after that period of active duty, in 
April 2004, he underwent a VA examination which also 
disclosed a pure tone threshold of 45 decibels in the left 
ear at 4000 hertz.  

During his third period of service, from November 2004 to 
September 2006, a pure tone threshold at the 4000 hertz level 
in the left ear was 55 decibels on an audiogram in August 
2005, but 45 decibels in February 2006.  There is no 
separation audiogram of record.  

The veteran was provided with a VA examination in September 
2008, to determine whether his left ear hearing loss had been 
aggravated during his first period of service.  On 
examination, the veteran had a VA qualifying hearing loss in 
the left ear by virtue of the pure tone threshold level of 50 
decibels at 4000 hertz.  The examiner concluded that there 
was no significant change from the 45 decibels at 4000 hertz 
shown on the 1995 examination during service, and, therefore, 
the left ear hearing loss disability did not increase in 
severity during he veteran's first period of service.  

The veteran had a hearing loss in the left ear meeting VA 
criteria, which was noted on entrance in May 1995.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  According to the 
United States Court of Appeals for Veterans Claims (Court) 
this means that if an increase in disability is shown in 
service, a presumption of aggravation applies, which can only 
be rebutted by clear and unmistakable evidence of natural 
progress.  Cotant v. Principi, 17 Vet.App. 116, 132 (2003).  

In this case, the veteran's pure tone threshold level at 4000 
hertz increased from 40 to 45 decibels during his first 
period of service, and, most recently was 50 decibels.  
Between these dates, the level has fluctuated, ranging from 
30 decibels in January 2001 to 55 decibels in August 2005.  
Nevertheless, overall there has been an increase in the 
threshold level, as shown on the audiograms.  

In addition, service treatment records which have become 
available since the veteran's discharge from the National 
Guard in July 2008 include Physical Profile Serial Reports.  
These are functional assessments of various bodily systems 
used to determine an individual's fitness for various types 
of duty.  For each system, the individual is assigned a 
numeric designation from 1 to 4, with the higher numbers 
indicating a higher level of functional impairment.  

The audiograms during the veteran's first period of service, 
in May and June 1995, noted that the veteran had a hearing 
loss profile of 2.  However, a Physical Profile Serial Report 
dated in January 1996 show that the veteran's hearing was 
assigned level 1, as did profile reports dated in April and 
July 2001.  Beginning in August 2003, while he was on active 
duty, the veteran was assigned a level 2 for his hearing.  
His hearing continued to be evaluated at level two, most 
recently in April 2008 in connection with Physical Evaluation 
Board (PEB) proceedings.  

It must be emphasized that there is a presumption of 
aggravation where there has been an increase in disability 
during service.  The findings pertaining to overall hearing 
loss, together with the increase in the pure tone threshold 
level in the left ear both during the veteran's first period 
of service, and an additional even higher finding during his 
third period of service, as well as currently, indicate that 
the veteran's left ear hearing loss increased in disability 
during service.  The examiner's conclusion that there was no 
"significant" change shown during service, and, therefore, 
the left ear hearing loss disability did not increase in 
severity during the veteran's first period of service, is not 
sufficient to rebut the presumption of aggravation.  There 
being evidence that such increase represented natural 
progress, the Board concludes that service connection is 
warranted for left ear hearing loss, on the basis of 
aggravation.  In reaching this determination, the benefit-of-
the-doubt rule has been applied.  See 38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 20 percent for lumbar spondylosis 
with degenerative disc disease at L5-S1, prior to July 22, 
2007, is denied.

An evaluation in excess of 40 percent for lumbar spondylosis 
with degenerative disc disease at L5-S1, beginning July 22, 
2007, is denied.

Service connection for left ear hearing loss is granted.


REMAND

The veteran claims service connection for PTSD and/or other 
acquired psychiatric disability.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  For a non-
combat stressor, a veteran's assertions of a stressor are not 
sufficient to establish the occurrence, but must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  In this case, the 
veteran's claimed stressors have not been corroborated, and 
the evidence does not reflect that he has been provided with 
notification pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2008)), with respect to the issue of 
service connection for PTSD.  

The veteran had active service in the Regular Air Force from 
May 1995 to May 1996, at which time he received a hardship 
discharge.  Subsequently, he joined the Air Force National 
Guard, and served on active duty from November 2001 to 
September 2003; and from November 2004 to September 2006.  
His occupational specialty was noted to be "security 
forces."  He was deployed to Southwest Asia during for 5 
months and 16 days during the period of active duty from 
November 2001 to September 2003.  

The veteran was provided a VA examination with respect to his 
claims for service connection for an acquired psychiatric 
disability, to include PTSD, in March 2008, which included a 
review of the claims file and a detailed summary of the 
relevant evidence.  However, at that time, very few treatment 
records pertaining to his National Guard service, including 
the two periods of active duty which occurred during that 
time, were available.  Subsequently, in July 2008, the 
veteran was given a disability discharge from the National 
Guard, and in August 2008, extensive treatment and personnel 
records pertaining to his National Guard service were 
received at VA, including for the periods of active duty.  
These include psychiatric reports, as well as the report of 
PEB findings dated in April 2008, which noted an adjustment 
disorder, under the category for "conditions that are not 
separately unfitting and not compensable or ratable."  The 
reason that the adjustment disorder was not "compensable or 
ratable" was not explained, nor were any pertinent findings 
noted.  

In view of the additional service department evidence that 
has been received since the March 2008 examination, the 
veteran must be afforded another VA examination to determine 
whether he has an acquired psychiatric disability, including 
PTSD, which is related to service.  Moreover, since the March 
2008 VA examination resulted in a conclusion that the veteran 
did not have a psychiatric disorder, he should be asked to 
provide, or identify, any medical evidence showing treatment 
for or evaluation of a mental condition since that 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
notification action required by the VCAA 
for the claim for service connection for 
PTSD, to include the requirements specific 
to PTSD claims.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

2.  Ask the veteran to identify any 
treatment for or evaluation of a mental 
condition he has received since the March 
2008 VA examination.  Tell him that he may 
submit any such records himself, or 
authorize VA to obtain the records on his 
behalf.  Obtain any such records so 
identified and authorized.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran currently has a 
chronic acquired psychiatric disability, 
including PTSD, which is related to 
service.  The entire claims folder and a 
copy of this REMAND must be made available 
to the examiner prior to the examination.  
All psychiatric diagnoses should be set 
forth, and the question of whether the 
disorder was of service onset, or 
otherwise etiologically related to 
service, must be discussed separately for 
each diagnosed condition.  With respect to 
PTSD, if such disorder is diagnosed, the 
examiner must indicate the specific 
reported stressor(s) upon which such 
diagnosis is based.  

The complete rationale for all opinions 
expressed should be provided.  It would be 
helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for PTSD, and any 
other acquired psychiatric disability.  If 
any claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


